—Appeal from a judgment of the County Court of Sullivan County (LaBuda, J.), rendered February 8, 2001, (1) convicting defendant upon her plea of guilty of the crimes of criminal possession of a controlled substance in the fourth degree and criminal sale of a controlled substance in the fourth degree, and (2) which revoked defendant’s probation and imposed a sentence of imprisonment.
*780Defense counsel seeks to be relieved of his assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record and defense counsel’s brief, we agree. The record demonstrates that defendant pleaded guilty to the crimes of criminal possession of a controlled substance in the fourth degree and criminal sale of a controlled substance in the fourth degree and it was determined that defendant violated the terms of her probation. In accordance with the negotiated plea agreement, defendant was sentenced as a second felony offender to concurrent prison terms of 4 to 8 years on the drug convictions and SVs to 10 years in connection with the violation of probation. The judgment is, accordingly, affirmed, and defense counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Crew III, J.P., Peters, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.